MEMORANDUM ***
Dimas Meza Meza, a native and citizen of Mexico, petitions pro se for review of the BIA’s summary affirmance without opinion of an IJ’s denial of his application for cancellation of removal, pursuant to 8 U.S.C. § 1229b(b)(l). We dismiss the petition for review.
We lack jurisdiction to consider Meza’s contention that the BIA erred in concluding that his removal to Mexico would not cause “exceptional and extremely unusual hardship” to his United States citizen son. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.